339 S.W.3d 619 (2011)
Stacy A. STREET (Herrell), Appellant,
v.
Jason K. STREET, Respondent.
No. WD 72886.
Missouri Court of Appeals, Western District.
April 19, 2011.
Stacy A. Herrell, Harrisonville, MO, Appellant Acting Pro Se.
Jason K. Street, Harrisonville, MO, Respondent Acting Pro Se.
Before GARY D. WITT, P.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Stacy A. Street (Herrell) (Mother) appeals the circuit court's judgment dissolving her marriage to Jason K. Street (Father) and awarding Father sole legal and sole physical custody of their son. We affirm. Rule 84.16(b).